Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                           Nos. 04-21-00185-CR, 04-21-00186-CR

                                    Adelida TREVINO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                          Trial Court Nos. 18-203-CR, 18-204-CR
                        Honorable Kirsten Cohoon, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the judgments of the
trial court are AFFIRMED.

       SIGNED October 31, 2022.


                                              _____________________________
                                              Irene Rios, Justice